Holmes, J.
1. The court is of the opinion that the specific legacy of the bond carried the bond in such form as the testator left it, and therefore, that if, as seems to be conceded, the overdue negotiable coupon was physically attached to it at the testator’s death, the coupon passed with the bond.
2. The second count is for interest on a pecuniary legacy between August 10,1886, one year from the testatrix’s death, and May 25, 1887, the date when the legacy was paid. The defendants rely upon the fact disclosed by the count, that the will was not proved until January 21,1887. But interest “ does not depend upon demand or default.” It “ follows as an accretion to the principal legacy.” Kent v. Dunham, 106 Mass. 586, 591. The administrators will not be charged personally, and it may be presumed that the estate was receiving interest on the fund, although not in the administrators’ hands. See Wood v. Penoyre, 13 Ves. 326 ; Sitwell v. Bernard, 6 Ves. 520, 539.

Judgment for the plaintiff.